                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

CALE MARCUS STRICKLAND,                          §
               Plaintiff,                        §
                                                 §
vs.                                              §        CIVIL ACTION 8:19-0323-MGL
                                                 §
WCMH NBC 4I NEWS STATION and                     §
KEN FREEDMAN,                                    §
               Defendants.                       §

       ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND DISMISSING PLAINTIFF’S ACTION
 WITHOUT PREJUDICE AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Cale Marcus Strickland (Strickland) filed this action with the Court in which he

makes a civil defamation claim. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Strickland’s action be

dismissed without prejudice and without issuance and service of process. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on February 13, 2019, but Strickland failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Strickland’s action is DISMISSED WITHOUT PREJUDICE and without issuance and

service of process.

       IT IS SO ORDERED.

       Signed this 7th day of March, 2019, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                  2
